t c summary opinion united_states tax_court kevin stockton petitioner v commissioner of internal revenue respondent docket no 20912-07s filed date kevin stockton pro_se kim-khanh thi nguyen for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code code and rule references are to the tax_court rules_of_practice and procedure petitioner petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 and b following concessions we decide the following issues whether petitioner may deduct dollar_figure as an itemized_deduction for unreimbursed employee business_expenses we hold he may not whether petitioner may deduct dollar_figure as an itemized_deduction for charitable_contributions we hold he may not whether petitioner is liable for the accuracy-related_penalty we hold he is i preliminaries background the parties have submitted to the court a stipulation of facts with accompanying exhibits the stipulated facts and accompanying exhibits are incorporated herein by this reference petitioner resided in california when his petition to this court was filed ii petitioner’s employment petitioner is employed as a consultant on the automobile industry in that capacity he traveled from his home in california to various ford dealerships in the western united_states his employer reimbursed him up to dollar_figure a day for his traveling expenses petitioner used his personal vehicle on days during to drive to some of the ford dealerships in his region local dealerships petitioner’s employer reimbursed him for all of those automobile expenses petitioner traveled on days during to ford dealerships that were not local dealerships petitioner’s employer reimbursed him for all of his business_expenses related to that travel iii tax_return petitioner filed a form_1040 u s individual_income_tax_return for using the filing_status of single petitioner claimed on his return a dollar_figure itemized_deduction for unreimbursed employee business_expenses petitioner also claimed a dollar_figure itemized_deduction for charitable_contributions respondent disallowed both deductions in full but has since conceded that petitioner may deduct dollar_figure in charitable_contributions i deductions a burden_of_proof discussion petitioner bears the burden of proving that respondent’s determinations set forth in the notice_of_deficiency are incorrect see rule a 290_us_111 deductions are strictly a matter of legislative grace and petitioner must show that his claimed deductions are allowed by the code see rule a 292_us_435 petitioner also must keep sufficient records to substantiate any deduction that would otherwise be allowed by the code see sec_6001 sec_1 a income_tax regs while sec_7491 sometimes shifts the burden_of_proof to the commissioner that section is not applicable where as here petitioner has failed to meet the recordkeeping and substantiation requirements of the code see sec_7491 and b b unreimbursed employee business_expenses sec_162 allows a taxpayer to deduct the unreimbursed ordinary and necessary expenses_incurred during the taxable_year in carrying on any trade_or_business including expenses_incurred while away from home in the pursuit of a trade_or_business see 79_tc_1 see also 326_us_465 during petitioner’s employer reimbursed him for all of the business_expenses that he paid as to his employment we hold he is not entitled to any additional deduction related to his employment and we sustain respondent’s disallowance of petitioner’s claim to a deduction of dollar_figure in unreimbursed employee business_expenses c charitable_contributions petitioner seeks to deduct dollar_figure as a charitable_contribution for in addition to the dollar_figure allowed by respondent in support of that deduction petitioner testified that he contributed dollar_figure to his church dollar_figure to various other charities and bags of clothing which he valued at dollar_figure petitioner provided no independent evidence to substantiate his claim to any part of the dollar_figure deduction sec_1_170a-13 income_tax regs requires that monetary charitable_contributions of less than dollar_figure be substantiated by a canceled check a receipt from the recipient organization that lists the recipient’s name the date of the contribution and the amount thereof or other reliable written records that show the recipient’s name the date of the contribution and the amount thereof see also sec_170 sec_1_170a-13 income_tax regs generally requires as to noncash contributions that taxpayers maintain documentation for each contribution showing information such as the recipient’s name the contribution’s date and location and the contributed property’s description petitioner has failed to maintain the requisite documentation for any part of his claimed total of dollar_figure in charitable_contributions we decline to accept his uncorroborated self-serving testimony as to this matter see 87_tc_74 we sustain respondent’s determination that petitioner is not entitled to deduct any of the claimed dollar_figure ii accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 and b sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment_of_tax attributable to a taxpayer’s negligence or disregard of rules or regulations negligence connotes a lack of due care or failure to do what a reasonable and prudent person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir an accuracy-related_penalty is not applicable to any portion of an underpayment to the extent that the taxpayer had reasonable_cause for that portion and acted in good_faith with respect thereto see sec_6664 respondent bears the burden of production with respect to the applicability of the accuracy-related_penalty see sec_7491 that burden requires that respondent produce sufficient evidence that it is appropriate to impose the accuracy-related_penalty see 116_tc_438 once respondent meets this burden the burden_of_proof falls upon petitioner see id pincite petitioner may carry his burden by proving that he was not negligent ie he made a reasonable attempt to comply with the provisions of the code and was not careless reckless or in intentional disregard of rules or regulations see sec_6662 alternatively petitioner may establish that his underpayment was attributable to reasonable_cause and his acting in good_faith see sec_6664 we conclude that respondent has met his burden of production and that petitioner has failed to carry his burden_of_proof the record establishes that petitioner claimed substantial deductions to which he neither was entitled nor had a reasonable claim the record does not establish that petitioner made a reasonable attempt to comply with the provisions of the code that petitioner’s underpayment was attributable to reasonable_cause or that petitioner acted in good_faith as to the underpayment we sustain respondent’s determination with respect to the accuracy-related_penalty iii conclusion we have considered all of petitioner’s contentions and allegations and we conclude that those contentions and allegations not discussed herein are without merit or irrelevant to reflect the foregoing decision will be entered under rule
